DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bianco (US 2011/0148040).
Claim 1:  Bianco discloses an electronic toy (Figs. 6a-d, ¶ 38-41) comprising: a placement zone (312) configured to receive at least a first object (puzzle pieces 318) and a second object (puzzle pieces 318); a first indicator configured to indicate a first identity associated with the first object; a second indicator configured to indicate a second identity associated with the second object (¶ 40-41, “For example, an alternative embodiment may incorporate a small bulb or LED at each problem position within the piece support base where illumination occurs upon proper placement of a piece.”, “The system may be configured so that when incorrect placement of a puzzle piece (or multiple pieces) occurs the system either generates no light or sound, or generates a light or sound different than what is generated for correct placement.”); and a feedback indicator configured to indicate a result from associating the first object and the second object with the placement zone (¶ 40-41, “with yet a different bulb or LED illuminated upon proper completion of the entire puzzle. Or an embodiment may only use some or all of the above. The realm of possible sounds is virtually endless, where the controller within the system generating a pleasing sound upon each placement of a piece joining the proper problem-solution pair, or a sound simply upon completion of the entire puzzle. The sounds may be themed to correspond with the visual image presented by the puzzle as well. For example, where a puzzle comprises problem-solution trivia relating to the Star Wars.RTM. movies, successful completion of the puzzle may lead to the generation of the Star Wars Theme music, the voice of James Earl Jones conveying a congratulatory sentiment, or some other sounds relevant to the genre of the puzzle.”).
Claims 5-7:  Bianco teaches wherein the first, second, and feedback indicators comprises an LED light (¶ 40-41).
Claim 8:  Bianco teaches wherein the first object and the second object are each puzzle pieces (¶ 40-41).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 2011/0148040) in view of Poulsen (US 2022/0168625).
Claim 2:  Bianco teaches the above, but lacks explicitly suggesting wherein the placement zone comprises an RFID reader and wherein each of the first object and the second object includes a unique RFID tag.  Bianco at least teaches a game piece identification means, wherein the readers within the placement zone(s) uniquely identifying playing pieces via the detection of each playing piece’s unique or particular module (¶ 38-41).  Furthermore, Poulsen teaches a similarly structured electronic toy wherein the placement zone comprises an RFID reader and wherein each of the first object and the second object includes a unique RFID tag (¶ 59-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the playing piece identification means (detector/module) of Bianco with the identification means (RFID reader/tag means) of Poulsen because such a modification would have yielded predictable results, namely, a means of uniquely identifying playing pieces place within placement zones of the electronic toy in which Bianco is intended (see above).  Such a modification would help encourage interaction and provide immediate feedback to the users (Poulsen - ¶ 4, 10).
Claim 10:  Bianco teaches an electronic toy (Figs. 6a-d, ¶ 38-41) comprising: a first placement zone (problem stations/areas 314) configured to receive at least a first object (puzzle pieces 318), the first placement zone comprising: a first reader (detector 316) configured to detect a unique identifier associated with the first object; a second placement zone (problem stations/areas 314) configured to receive at least a second object (puzzle pieces 318), the second placement zone comprising: a second reader (detector 316) configured to detect a unique identifier associated with the second object (¶ 38-41); a controller (336) operatively connected to the first reader, and the second reader, and configured to: identify the first object based at least on the unique identifier associated with the first object, and identify the second object based at least on the unique identifier associated with the second object (¶ 38-41); a first indicator in operative communication with the controller and configured to indicate a first identity associated with the first object; a second indicator in operative communication with the controller and configured to indicate a second identity associated with the second object (¶ 40-41, “For example, an alternative embodiment may incorporate a small bulb or LED at each problem position within the piece support base where illumination occurs upon proper placement of a piece.”, “The system may be configured so that when incorrect placement of a puzzle piece (or multiple pieces) occurs the system either generates no light or sound, or generates a light or sound different than what is generated for correct placement.”); and a feedback indicator in operative communication with the controller and configured to indicate a result based at least on the identity of the first object and the identify of the second object (¶ 40-41, “with yet a different bulb or LED illuminated upon proper completion of the entire puzzle. Or an embodiment may only use some or all of the above. The realm of possible sounds is virtually endless, where the controller within the system generating a pleasing sound upon each placement of a piece joining the proper problem-solution pair, or a sound simply upon completion of the entire puzzle. The sounds may be themed to correspond with the visual image presented by the puzzle as well. For example, where a puzzle comprises problem-solution trivia relating to the Star Wars.RTM. movies, successful completion of the puzzle may lead to the generation of the Star Wars Theme music, the voice of James Earl Jones conveying a congratulatory sentiment, or some other sounds relevant to the genre of the puzzle.”).
	However, Bianco fails to teach the first placement zone comprising: a first object detector configured to detect the presence of the first object and the second placement zone comprising a second object detector configured to detect the presence of the second object, wherein the controller is operatively connected to the first object detector and the second object detector.  Bianco at least teaches that a need exists to detect the presence/location of a playing piece in the various placement zones (314) including the first and second placement zones (¶ 38-41).  Furthermore, an analogous art of Poulsen teaches at least a first placement zone comprising: first object detector configured to detect the presence of the first object and a second placement zone comprising a second object detector configured to detect the presence of the second object, wherein the controller is operatively connected to the first object detector and the second object detector (¶ 60, “by the magnetic units 103-107 e.g. the magnetic units may be used to detect the presence of a magnetic playing piece arranged in a subzone”, Fig. 2 and descriptions thereof illustrate that each placement zone includes a magnetic unit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic toy of Bianco with the first and second object detector means as taught by Poulsen because such a modification would have yielded predictable results, namely, a means of enabling the control unit to determine or detect which placement zone the playing piece is arrange in for the purposes of monitoring and affecting game play of the electronic toy (Bianco - ¶ 38-41).  Such a modification would help encourage interaction and provide immediate feedback to the users (Poulsen - ¶ 4, 10).
	Additionally, Bianco fails to teach the first and second readers comprising corresponding code readers.  Bianco at least teaches a game piece identification means, wherein the readers within the placement zone(s) uniquely identifying playing pieces via the detection of each playing piece’s unique or particular module (¶ 38-41).  Furthermore, Poulsen teaches a similarly structured electronic toy wherein the readers in corresponding placement zones comprise code readers (RFID readers) to uniquely identify RFID modules or tags of corresponding playing pieces (¶ 59-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the playing piece identification means (detector/module) of Bianco with the identification means (RFID reader/tag means) of Poulsen because such a modification would have yielded predictable results, namely, a means of uniquely identifying playing pieces place within placement zones of the electronic toy in which Bianco is intended (see above).  Such a modification would help encourage interaction and provide immediate feedback to the users (Poulsen - ¶ 4, 10).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 2011/0148040) in view of Hou (US 2009/0058002).
Claim 3:  Bianco teaches the above, but lacks explicitly suggesting wherein the placement zone comprises an image capture device and wherein each of the first object and the second object includes a unique scannable code.  Bianco at least teaches a game piece identification means, wherein the readers within the placement zone(s) uniquely identifying playing pieces via the detection of each playing piece’s unique or particular module (¶ 38-41).  Furthermore, Hou teaches a similarly structured electronic toy wherein the placement zone comprises an image capture device and wherein each of the first object and the second object includes a unique scannable code (¶ 24-26, 30-31, 35, emphasis on ¶ 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the playing piece identification means (detector/module) of Bianco with the identification means (image capture/scannable code means) of Hou because such a modification would have yielded predictable results, namely, a means of uniquely identifying playing pieces place within placement zones of the electronic toy in which Bianco is intended (see above).  Such a modification improve the convenience of the electronic toy (Hou - ¶ 12) and the learning efficiency of users (Hou - ¶ 8).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 2011/0148040) in view of Holmes (US 2019/0388776).
Claim 4:  Bianco teaches the above, but lacks explicitly suggesting wherein the placement zone comprises a Bluetooth receiver and wherein each of the first object and the second object includes a Bluetooth Low Energy (BLE) beacon.  Bianco at least teaches a game piece identification means, wherein the readers within the placement zone(s) uniquely identify playing pieces via the detection of each playing piece’s unique or particular module (¶ 38-41).  Furthermore, Holmes teaches a similarly structured electronic toy system comprising Bluetooth readers/receiver used to identify first and second objects (game pieces), wherein the first and second objects include a Bluetooth Low Energy (BLE) beacon for identification thereof (¶ 31-32, 35, Claim 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the playing piece identification means (detector/module) of Bianco with the identification means (Bluetooth receiver/BLE beacon means) of Holmes because such a modification would have yielded predictable results, namely, a means of uniquely identifying playing pieces place within placement zones of the electronic toy in which Bianco is intended (see above).  Such a modification would provide an improved approach for game play (Holmes - ¶ 6)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 2011/0148040).
Claim 9:  Bianco teaches the above, but lacks explicitly suggesting the puzzle pieces interlocking in the disclosed embodiment described in paragraphs 38-41.  However, Bianco teaches that it is possible in various embodiments for the puzzle pieces interlock (¶ 8, 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic toy of Bianco such the puzzle pieces interlock as taught in other embodiments of Bianco to further enhance structural integrity of the puzzle (¶ 29). Such interlocking being common in traditional puzzles (¶ 8).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 2011/0148040) in view of Poulsen (US 2022/0168625), and in further view of Darr (US 5,839,976).
Claim 11:  Bianco in view of Poulsen teaches the above, but lacks explicitly suggesting wherein the controller is configured to cause the feedback indicator to stop indicating the result after a predetermined length of time has passed after the controller begins indicating the result.  Bianco at least teaches a feedback indicator in operative communication with the controller and configured to indicate a result based at least on the identity of the first object and the identity of the second object (see above).  Furthermore, an analogous art of Darr teaches a similarly structured electronic toy, wherein the controller is configured to cause the feedback indicator to stop indicating the result after a predetermined length of time has passed after the controller begins indicating the result (Col. 3:22-40, Col. 5:22-36, Col. 6:35-65, emphasis on Col. 6:35-65).  It would have been obvious to one of ordinary skill in the art to have modified the electronic toy of Bianco in view of Poulsen to include the predetermined time means of Darr to improve upon the ease of use of the electronic toy (Darr – Col. 1:51-56).  Such a modification provides a means of guiding or directing the play of the game (Darr – Col. 1:59-61).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 2011/0148040) in view of Poulsen (US 2022/0168625), and in further view of Knippen (US 2018/0178113).
Claim 12:  Bianco in view of Poulsen teaches the above, but lacks explicitly suggesting the first and second object detector each being photoresistors.  The combination of Bianco in view of Poulsen at least teaches the object detectors configured to detect the presence of corresponding objects (see above).  Furthermore, an analogous art of Knippen teaches a similarly structured electronic toy, wherein the toy includes a plurality of sensors, wherein said sensors detect the presence of an object.  The sensors comprising photoresistors (Abstract, ¶ 12-13, 22-23).  It would have been obvious to one of ordinary skill in the art to have modified the electronic toy, particularly the object detectors, of Bianco in view of Poulsen to include photoresistors as taught by Knippen because such a modification would have yielded predictable results, namely, a means of detecting the presence of objects within the placement zones in which Bianco in view of Poulsen is intended (see above).  Such a modification would allow users to focus more on the game due to the automated process (Knippen - ¶ 36).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2022/0168625) in view of Bianco (US 2011/0148040).
Claim 10:  Poulsen discloses, in a first embodiment, an electronic toy (Fig. 1) comprising: a first placement zone (¶ 60, either of subzone 110-114) configured to receive at least a first object (¶ 60, “each subzone 110-114 being configured to receive a playing piece of the plurality of playing pieces”), the first placement zone comprising: a first code reader (¶ 60, either of rfid sensors 150-154) configured to detect a unique identifier associated with the first object (¶ 59-60); a second placement zone (¶ 60, either of subzone 110-114) configured to receive at least a second object (¶ 60, “each subzone 110-114 being configured to receive a playing piece of the plurality of playing pieces”), the second placement zone comprising: a second code reader (¶ 60, either of rfid sensors 150-154) configured to detect a unique identifier associated with the second object (¶ 59-60); a controller (102) operatively connected to the first code reader, and the second code reader, and configured to: identify the first object based at least on the unique identifier associated with the first object, and identify the second object based at least on the unique identifier associated with the second object (¶ 59-61);
	However, in the first embodiment Poulsen fails to teach the first placement zone comprising: first object detector configured to detect the presence of the first object and the second placement zone comprising: a second object detector configured to detect the presence of the second object, wherein the controller is operatively connected to the first object detector and the second object detector.  Poulsen at least teaches “it will be appreciated that embodiments described in connection with one of the aspects described herein may equally be applied to the other aspects” (¶ 51); that various measures in different embodiments can be combined (¶ 66); that various modifications can be applied without departing from the overall scope of the invention (¶ 65); and that the “control unit 102 is configured to detect the identifier of a playing piece arranged in a subzone 110-114 and further detect which subzone the playing piece is arranged in” (¶ 60).  Furthermore, in a second embodiment Poulsen teaches the first placement zone comprising: first object detector configured to detect the presence of the first object and the second placement zone comprising: a second object detector configured to detect the presence of the second object, wherein the controller is operatively connected to the first object detector and the second object detector (¶ 60, “by the magnetic units 103-107 e.g. the magnetic units may be used to detect the presence of a magnetic playing piece arranged in a subzone”, Fig. 2 and descriptions thereof illustrate that each placement zone includes a magnetic unit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic toy of the first embodiment of Poulsen with the first and second object detector means as taught in the second embodiment of Poulsen because such a modification would have yielded predictable results, namely, a means of enabling the control unit to determined or detect which subzone the playing piece is arrange in for the purposes of monitoring and affecting game play of the electronic toy (¶ 60-61).  Such a modification would help encourage interaction and provide immediate feedback to the users (¶ 4, 10).
	Poulsen teaches the above, but lacks explicitly suggesting a first indicator in operative communication with the controller and configured to indicate a first identity associated with the first object; a second indicator in operative communication with the controller and configured to indicate a second identity associated with the second object; and a feedback indicator in operative communication with the controller and configured to indicate a result based at least on the identity of the first object and the identity of the second object.  Poulsen at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above) and Poulsen teaches providing indications of a first identity associated with the first object, a second identity associated with the second object, and providing feedback indicative of a result based at least on the identity of the first object and the identity of the second object (¶ 61).  Furthermore, an analogous art of Bianco teaches a similarly structured electronic toy comprising separate first, second, and feedback indicators, wherein the first indicator is in operative communication with a controller of the electronic toy and configured to indicate a first identity associated with a first object; the second indicator is in operative communication with the controller of the electronic toy and configured to indicate a second identity associated with a second object (¶ 40-41, “For example, an alternative embodiment may incorporate a small bulb or LED at each problem position within the piece support base where illumination occurs upon proper placement of a piece.”, “The system may be configured so that when incorrect placement of a puzzle piece (or multiple pieces) occurs the system either generates no light or sound, or generates a light or sound different than what is generated for correct placement.”); and the feedback indicator is in operative communication with the controller and configured to indicate a result based at least on the identity of the first object and the identify of the second object (¶ 40-41, “with yet a different bulb or LED illuminated upon proper completion of the entire puzzle. Or an embodiment may only use some or all of the above. The realm of possible sounds is virtually endless, where the controller within the system generating a pleasing sound upon each placement of a piece joining the proper problem-solution pair, or a sound simply upon completion of the entire puzzle. The sounds may be themed to correspond with the visual image presented by the puzzle as well. For example, where a puzzle comprises problem-solution trivia relating to the Star Wars.RTM. movies, successful completion of the puzzle may lead to the generation of the Star Wars Theme music, the voice of James Earl Jones conveying a congratulatory sentiment, or some other sounds relevant to the genre of the puzzle.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic toy of Poulsen to include the first, second, and feedback indicator means of Bianco because such a modification would have yielded predictable results, namely, a means of providing first, second, and feedback indications in which Poulsen is intended (see above).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2022/0168625) in view of Bianco (US 2011/0148040), and in further view of Darr (US 5,839,976).
Claim 11:  Poulsen in view of Bianco teaches the above, but lacks explicitly suggesting wherein the controller is configured to cause the feedback indicator to stop indicating the result after a predetermined length of time has passed after the controller begins indicating the result.  Poulsen at least teaches that various modifications can be applied  without departing from the overall scope of the invention (see above) and Bianco at least teaches a feedback indicator in operative communication with the controller and configured to indicate a result based at least on the identity of the first object and the identity of the second object (see above).  Furthermore, an analogous art of Darr teaches a similarly structured electronic toy, wherein the controller is configured to cause the feedback indicator to stop indicating the result after a predetermined length of time has passed after the controller begins indicating the result (Col. 3:22-40, Col. 5:22-36, Col. 6:35-65, emphasis on Col. 6:35-65).  It would have been obvious to one of ordinary skill in the art to have modified the electronic toy of Poulsen in view of Bianco to include the predetermined time means of Darr to improve upon the ease of use of the electronic toy (Darr – Col. 1:51-56).  Such a modification provides a means of guiding or directing the play of the game (Darr – Col. 1:59-61).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2022/0168625) in view of Bianco (US 2011/0148040), and in further view of Steffen (EP 1538546 A2).
Claim 13:  Poulsen in view of Bianco teaches the above, in addition to the first code reader and the second code reader are RFID readers (Poulsen - ¶ 60), but lacks the readers being low-voltage readers.  Poulsen at least teaches that various modifications can be applied  without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Steffen teaches that RFID readers can be low-voltage readers (Abstract, ¶ 20, 31)  It would have been obvious to one of ordinary skill in the art to have modified the RFID readers of Poulsen in view of Bianco such that they are low-voltage readers as taught by Steffen to because such a modification would of yielded predictable results, namely, a means of reading RFID tags of various objects in which at least Poulsen is intended (Poulsen - ¶ 60).  Such a modification would optimize low cost (Steffen - ¶ 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715